Title: From George Washington to Ebenezer Sproat, 3 December 1783
From: Washington, George
To: Sproat, Ebenezer,Paterson, John,Jackson, Henry


                        
                            Gent.
                             3 Decr 1783
                        
                        Having taken the earliest Oppo. to lay before the Financier a Copy of the Memorial you delivered to me at
                            West Point with my sentiments, thereon I have Reced his Answer Copy of which is inclosed & which I must beg you to
                            lay before the Officers concerned. I am Gent.

                    